                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

MARYANN E. CRIST and MICHAEL                   CIVIL NO. 21-00162 JAO-RT
D. CRIST,
                                               ORDER GRANTING PLAINTIFFS’
               Plaintiffs,                     MOTION FOR AN ORDER OF
                                               REMAND TO THE CIRCUIT COURT
         vs.                                   OF THE FIRST CIRCUIT, STATE OF
                                               HAWAI‘I
MEDTRONIC, INC.; COVIDIEN, LP;
SUSAN HEIDSIECK; MICHELLE
MIYASOTO; and DOE DEFENDANTS
1–100,

               Defendants.


            ORDER GRANTING PLAINTIFFS’ MOTION FOR
        AN ORDER OF REMAND TO THE CIRCUIT COURT OF THE
                FIRST CIRCUIT, STATE OF HAWAI‘I

        Defendants Medtronic, Inc. and Covidien, LP (collectively, “Defendants” or

“Manufacturer Defendants”) removed this action from the Circuit Court of the

First Circuit, State of Hawai‘i on the basis of diversity jurisdiction, arguing that the

Court may disregard the lack of complete diversity between the parties because

Defendants Michelle Miyasato1 (“Miyasato”) and Susan Heidsieck (“Heidsieck”)

(collectively, “non-diverse Defendants”) were fraudulently joined. Plaintiffs



1
    Plaintiffs incorrectly spelled Miyasato as Miyasoto. ECF No. 1 ¶ 8.
Maryann (“Maryann”)2 and Michael Crist (collectively, “Plaintiffs”) move to

remand this action to state court. See ECF No. 19 (“Motion”). For the following

reasons, the Court GRANTS the Motion and REMANDS this action to state court.

                                  BACKGROUND

      This product liability action stems from the alleged malfunction of a

Covidien Endo GIA purple 60 load stapling device used during a surgical

procedure on Maryann. ECF No. 1-1 ¶ 20. Plaintiffs initiated this action in state

court on January 5, 2021, asserting the following causes of action: Count I – strict

liability (manufacturing or design); Count II – strict liability (failure to warn);

Count III – negligence; Count IV – breach of express warranty; Count V – breach

of implied warranty; Count VI – loss of consortium; and Count VII – punitive

damages against the Manufacturer Defendants. ECF No. 1-1.

      On March 24, 2021, Defendants removed this action, invoking diversity

jurisdiction despite the fact that the non-diverse Defendants, like Plaintiffs, are

citizens of Hawai‘i. ECF No. 1 ¶¶ 10–17. According to Defendants, the non-

diverse Defendants’ citizenship may be disregarded for diversity purposes because

they were fraudulently joined in an effort to preclude removal. Id. ¶ 17.




2
 Defendants appear to incorrectly spell Maryann as MaryAnn. Compare, e.g.,
ECF No. 1 ¶ 8, with ECF No. 1-1 at 1, and ECF No. 19-1 at 2.
                                           2
                                LEGAL STANDARD

      Under 28 U.S.C. § 1441, a defendant may remove a civil action brought in a

state court to federal district court if the district court has original jurisdiction. See

Abrego Abrego v. Dow Chem. Co., 443 F.3d 676, 679–80 (9th Cir. 2006) (footnote

and citation omitted). “Removal . . . statutes are ‘strictly construed,’ and a

‘defendant seeking removal has the burden to establish that removal is proper and

any doubt is resolved against removability.’” Hawaii v. HSBC Bank Nev., N.A.,

761 F.3d 1027, 1034 (9th Cir. 2014) (citation omitted); see Hunter v. Phillip

Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (“The ‘strong presumption

against removal jurisdiction means that the defendant always has the burden of

establishing that removal is proper,’ and that the court resolves all ambiguity in

favor of remand to state court.” (citation omitted)). Courts should presume that a

case lies outside the limited jurisdiction of the federal courts. See id.

      “If a case is improperly removed, the federal court must remand the action

because it has no subject-matter jurisdiction to decide the case.” Dennis v. Hart,

724 F.3d 1249, 1252 (9th Cir. 2013) (internal quotation marks and citation

omitted).

                                     DISCUSSION

      Plaintiffs move to remand for lack of complete diversity of citizenship,

arguing that Defendants have failed to meet their heavy burden of establishing that


                                            3
the non-diverse Defendants were fraudulently joined. ECF No. 19 at 7.

Defendants contend that Plaintiffs do not assert cognizable claims against the non-

diverse Defendants and there is no basis to impose liability upon Miyasato because

she has never had any involvement with Defendant’s surgical staplers. ECF No.

25 at 12–14.

I.    Diversity Jurisdiction

      Federal district courts have original jurisdiction over cases where the amount

in controversy exceeds $75,000, exclusive of interest and costs, and where the

matter in controversy is between citizens of different states. 28 U.S.C.

§ 1332(a)(1). Complete diversity of citizenship requires that each of the plaintiffs

be a citizen of a different state than each of the defendants. See Williams v. United

Airlines, Inc., 500 F.3d 1019, 1025 (9th Cir. 2007) (citing Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553 (2005)); Morris v. Princess Cruises,

Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Moreover, actions based on diversity

jurisdiction may only be removed if none of the properly joined and served

defendants is a citizen of the state in which the action is brought. 28 U.S.C.

§ 1441(b). Thus, “[d]efendants may remove an action on the basis of diversity of

citizenship if there is complete diversity between all named plaintiffs and all

named defendants, and no defendant is a citizen of the forum State.” Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 84 (2005).


                                          4
       Here, complete diversity is lacking because although Defendants are citizens

of Delaware, Massachusetts, Colorado, Wisconsin, and Minnesota, the non-diverse

Defendants and Plaintiffs share Hawai‘i citizenship. ECF No. 1 ¶¶ 11–12, 15–17.

II.    Fraudulent Joinder

       Defendants acknowledge that the non-diverse Defendants are citizens of

Hawai‘i but argue that their citizenship may be disregarded for the purposes of

diversity jurisdiction because they were fraudulently joined. ECF No. 1 ¶ 17. An

exception to the requirement for complete diversity exists when a non-diverse

defendant was fraudulently joined. See Hunter, 582 F.3d at 1043. “There are two

ways to establish fraudulent joinder: ‘(1) actual fraud in the pleading of

jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

against the non-diverse party in state court.”’ Grancare, LLC v. Thrower, 889 F.3d

543, 548 (9th Cir. 2018) (citation omitted). The latter is established “if the plaintiff

fails to state a cause of action against a resident defendant, and the failure is

obvious according to the settled rules of the state.” Weeping Hollow Ave. Tr. v.

Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016) (internal quotation marks, brackets,

and citation omitted).

       Removing defendants may “present the facts showing the joinder to be

fraudulent.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)

(internal quotation marks and citations omitted); Morris, 236 F.3d at 1068


                                            5
(“Fraudulent joinder claims may be resolved by ‘piercing the pleadings’ and

considering summary judgment-type evidence such as affidavits and deposition

testimony.” (internal quotation marks, brackets, and citation omitted)). There is,

however, a “general presumption against fraudulent joinder,” which the party

asserting federal jurisdiction must prove by “clear and convincing evidence.”

Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir.

2007) (citations omitted). A defendant claiming fraudulent joinder bears the heavy

burden of facing both the strong presumption against removal jurisdiction as well

as the general presumption against fraudulent joinder. See Hunter, 582 F.3d at

1046.

        The Ninth Circuit has clarified that the fraudulent joinder test is not

equivalent to the test used to assess the sufficiency of a claim under Federal Rule

of Civil Procedure (“Rule”) 12(b)(6). See Grancare, 889 F.3d at 549. Equating

the two “conflates a jurisdictional inquiry with an adjudication on the merits.” Id.

“Because the purpose of the fraudulent joinder doctrine is to allow a determination

whether the district court has subject matter jurisdiction, the standard is similar to

the ‘wholly insubstantial and frivolous’ standard for dismissing claims under Rule

12(b)(1) for lack of federal question jurisdiction.” Id. (citations omitted). This

standard “accords with the presumption against removal jurisdiction, under which

[courts] ‘strictly construe the removal statute,’ and reject federal jurisdiction ‘if


                                            6
there is any doubt as to the right of removal in the first instance.’” Id. at 550

(citation omitted).

      “If a plaintiff’s complaint can withstand a Rule 12(b)(6) motion with respect

to a particular defendant, it necessarily follows that the defendant has not been

fraudulently joined.” Id. That said, even a failure to state a claim under Rule

12(b)(6) does not necessarily mean that a plaintiff fraudulently joined a defendant.

See id. at 549. In such instances, the district court must consider “whether a

deficiency in the complaint can possibly be cured by granting the plaintiff leave to

amend.” Id. at 550. The court “must find that a defendant was properly joined and

remand the case to state court if there is a ‘possibility that a state court would find

that the complaint states a cause of action against any of the non-diverse

defendants.’” Id. at 549 (brackets and citation omitted).

      A.     Plaintiffs Did Not Fraudulently Join the Non-diverse Defendants

      As a preliminary matter, the Court notes that Plaintiffs now limit their

fraudulent joinder challenge to Heidsieck given Miyasato’s representation that she

is not involved with surgical staplers, nor has she ever been. ECF No. 23-1 ¶ 8

(citing ECF No. 1-2). The Court accordingly focuses on whether Heidsieck was

fraudulently joined.




                                           7
             1.     Plaintiffs’ Intention

      Defendants urge the Court to consider, in assessing fraudulent joinder,

Plaintiffs’ true intention for naming the non-diverse Defendants: to defeat federal

jurisdiction. ECF No. 25 at 12–13. But the governing fraudulent joinder standard

does not factor a plaintiff’s intent and Defendants have not presented any

precedential authority establishing otherwise. The Ninth Circuit has in fact

deemed immaterial a plaintiff’s motive for joining a defendant. See Albi v. St. &

Smith Publ’ns, Inc., 140 F.2d 310, 312 (9th Cir. 1944) (“[I]t is universally thought

that the motive for joining such a defendant is immaterial.” (footnote omitted)). It

has also described fraudulent joinder as a misnomer because although the doctrine

could be invoked upon a showing of actual fraud,3 “in most cases the focus will be

on whether the plaintiff can ‘state a reasonable or colorable claim for relief under

the applicable substantive law against the party whose presence in the action would

destroy the district court’s subject matter jurisdiction.’” Weeping Hollow, 831

F.3d at 1113 (citation omitted); see also Albi, 140 F.2d at 312 (“It is only where the

plaintiff has not, in fact, a cause of action against the resident defendant, and has

no reasonable ground for supposing he has, and yet joins him in order to evade the


3
   “Fraudulent joinder ‘is a term of art’ that does not imply actual fraud.” Hall v.
Kraft Heinz Food Co., 1:19-cv-00565-LJO-BAM, 2019 WL 2598764, at *6 (E.D.
Cal. June 25, 2019) (citing Morris, 236 F.3d at 1067). A showing of actual fraud
concerns the pleading of jurisdictional facts, see Grancare, 889 F.3d at 548, which
is not at issue here.
                                            8
jurisdiction of the federal court, that the joinder can be said to be fraudulent,

entitling the real defendant to a removal.” (footnote omitted)).

      For these reasons, Plaintiffs’ intention is irrelevant, and the Court will not

entertain Defendants’ supposition in applying the fraudulent joinder test.

             2.     Whether Plaintiffs Obviously Fail to State a Cause of Action
                    against Heidsieck According to Settled Hawai‘i Law

      Plaintiffs assert strict liability, negligence, breach of express warranty,

breach of implied warranty, and loss of consortium claims against the non-diverse

Defendants. Defendants argue that the non-diverse Defendants, as sales

representatives, cannot be held strictly or negligently liable for the allegedly

defective surgical stapler used in Maryann’s surgery, nor did they make any

representations giving rise to a warranty.

                    a.     Strict Product Liability

      Under Hawaii’s strict product liability law:

             one who sells or leases a defective product which is dangerous to
             the user or consumer or to his property is subject to liability for
             physical harm caused by the defective product to the ultimate
             user or consumer, or to his property, if (a) the seller or lessor is
             engaged in the business of selling or leasing such product, and
             (b) the product is expected to and does reach the user or
             consumer without substantial change in its condition after it is
             sold or leased.

Stewart v. Budget Rent-A-Car Corp., 52 Haw. 71, 75, 470 P.2d 240, 243 (1970);

see also Ontai v. Straub Clinic & Hosp. Inc., 66 Haw. 237, 241, 659 P.2d 734, 739


                                             9
(1983). To establish a prima facie case for strict product liability, a plaintiff must

“prove (1) a defect in the product which rendered it unreasonably dangerous for its

intended or reasonably foreseeable use; and (2) a causal connection between the

defect and the plaintiff’s injuries.” Acoba v. Gen. Tire, Inc., 92 Hawai‘i 1, 16, 986

P.2d 288, 303 (1999) (internal quotation marks, brackets, and citation omitted); see

Mullaney v. Hilton Hotels Corp., 634 F. Supp. 2d 1130, 1142–43 (D. Haw. 2009).

      Defendants argue that sales representatives are employees of entities in the

“business of selling” products so Heidsieck is not a “seller” as required for strict

product liability. ECF No. 25 at 15. However, Defendants have not pointed to

single Hawai‘i appellate court decision squarely rejecting a strict product liability

claim against a sales representative.4 Defendants instead contend that there is an




4
   The parties cite a number of non-Hawai‘i state court cases and district court
cases, most of which are out-of-circuit, regarding the viability of imposing strict
liability upon a sales representative. None of these cases are relevant because the
Court looks exclusively at Hawai‘i law to determine whether Plaintiffs can
establish a claim against Heidsieck in state court. The one case cited by
Defendants from this district is distinguishable, as it involved a concurrent motion
to stay and motion to remand pending a transfer determination by the Judicial
Panel on Multidistrict Litigation, which requires the application of a different
multi-step analysis, beginning with whether the removal was “clearly improper.”
ECF No. 1 ¶ 24 (citing McClelland v. Merck & Co., CIV. No. 06–00543
JMS/BMK, 2007 WL 178293 (D. Haw. Jan. 19, 2007)). It does not stand for the
proposition that a sales representative cannot be held strictly liable. See
McClelland, 2007 WL 178293, at *3.

                                          10
absence of authority suggesting that a sales representative can be strictly liable.5

Id. But this is not the salient inquiry. The fraudulent joinder standard requires the

Court to examine whether Plaintiffs fail to state a claim against the non-diverse

Defendants and the failure is obvious under settled Hawai‘i law. Put another way,

the Court considers whether there is a possibility that the state court would find

that Plaintiffs articulate a strict product liability claim against Heidsieck. See

Grancare, 889 F.3d at 549.

      Plaintiffs’ strict product liability allegations are as follows:

             44. The Endo GIA surgical staplers, which were designed,
             fabricated, and manufactured by the Manufacturing Defendants,
             were expected to reach, and did reach users and consumers
             without substantial change to the condition in which they were
             sold.

             45. The Agent Defendants served as exclusive representatives
             and/or agents for the Manufacturer Defendants, marketed and
             promoted the sales of the Manufacturer Defendants’ products
             including the Endo GIA surgical staplers, and derived economic
             benefit from the sales of those products.

             46. At the time of manufacture, the Endo GIA surgical staplers
             were defective and dangerous for their reasonably intended and
             foreseeable use. A properly designed and manufactured device
             should not jam in the middle of intended or reasonably
             foreseeable use.




5
  At the hearing, defense counsel conceded that there is no Hawai‘i law barring
Plaintiffs’ claims, and that there is divergence even among other jurisdictions’
cases addressing a sales representative’s strict liability.
                                           11
47. The Endo GIA surgical stapler was in materially the same
condition at the time it malfunctioned and was being put to its
intended or reasonably foreseeable use.

48. As a direct and proximate result of Defendants’
manufacturing and design defects, MS. CRIST has incurred
losses and damages for personal injury, loss of use and
enjoyment of life, the need for periodic medical examination and
treatment, and economic losses, including loss of earnings and
additional medical expenses, and the expenditure of time and
money, and will continue to incur losses and damages in the
future.

....

51. Defendants, and each of them, failed to provide accurate
information to the public, including, but not limited to surgeons
and other interested providers, on the risks associated with using
their Endo GIA surgical staplers. Specifically, Defendants, and
each of them, promoted the staplers as being safe while they used
FDA reporting exemptions to avoid publicly disclosing known
incidents where Endo GIA staplers injured patients due to
malfunctions. As a result, neither Dr. Wong, Queen’s nor
Plaintiffs knew of the potential risks of injury (like the one MS.
CRIST ultimately suffered) prior to MS. CRIST’S January 9th
surgery.

52. Defendants, and each of them, knew that the Endo GIA
stapler posed a risk to patients when used as intended because
certain units were manufactured in a manner making them likely
to jam during surgery.

53. Despite knowing about this defect, Defendants, and each of
them, failed to warn potential consumers, including, but not
limited    to   surgeons,      other   interested   providers,
consumers/patients and their families.

54. As a direct and proximate result of Defendants’ failure to
warn, MS. CRIST has incurred losses and damages for personal
injury, loss of use and enjoyment of life, the need for periodic
                            12
             medical examination and treatment, and economic losses,
             including loss of earnings and additional medical expenses, and
             the expenditure of time and money, and will continue to incur
             losses and damages in the future.

ECF No. 1-1 ¶¶ 44–48, 51–54.

      Hawai‘i employs a “notice” pleading standard, merely requiring a plaintiff to

provide a defendant with “fair notice of the claim and the ground upon which it

rests. . . . It is not necessary to plead under what particular law the recovery is

sought.” Bank of Am., N.A. v. Reyes-Toledo, 143 Hawai‘i 249, 258, 428 P.3d 761,

770 (2018) (alteration in original) (internal quotation marks and citation omitted).

Based on the available authority and lack of Hawai‘i appellate court decisions

precluding strict product liability claims against sales representatives, Plaintiffs’

allegations do not obviously fail according to settled Hawai‘i law.6 That the

Hawai‘i appellate courts have yet to expressly extend strict product liability to

sales representatives is not synonymous with barring it. Defendants therefore fail

to meet their burden of establishing, by clear and convincing evidence, that




6
  Defendants submit declarations from the non-diverse Defendants disclaiming
involvement in the manufacture, design, or labeling of the subject stapler. “But a
denial, even a sworn denial, of allegations does not prove their falsity[.]”
Grancare, 889 F.3d at 551 (citations omitted). Moreover, even if Plaintiffs failed
to state a claim under Rule 12(b)(6), the Court would have to consider whether any
deficiency could be cured by amendment of the pleadings. See id. at 550.

                                          13
Plaintiffs obviously fail to state a strict product liability claim against Heidsieck

under settled Hawai‘i law.

                    b.     Negligence and Breach of Warranty

      Given the Court’s determination regarding Plaintiffs’ strict product liability

claim, it need not address Plaintiffs’ negligence and breach of warranty claims.7

Even if Defendants could establish by clear and convincing evidence that Plaintiffs

fail to state negligence and breach of warranty claims and the failure is obvious

under settled Hawai‘i law, the possibility that a Hawai‘i state court would find that

Plaintiffs articulate a strict product liability claim against Heidsieck requires the

Court to find that Heidsieck was properly joined and remand the action to state

court. See Grancare, 889 F.3d at 549. Accordingly, the Court concludes that

Defendants have not established fraudulent joinder, let alone by clear and

convincing evidence. Absent a finding of fraudulent joinder, complete diversity is

lacking, and the Court is without subject matter jurisdiction. In the absence of

jurisdiction, the Court must remand the action. See 28 U.S.C. § 1447(c) (“If at any

time before final judgment it appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.”).




7
  Plaintiffs did not address their breach of warranty claims in their briefing. At the
hearing, counsel admitted that Plaintiffs lack the necessary evidence at this time to
determine whether they can sustain a breach of warranty claim.
                                           14
III.   Attorneys’ Fees and Costs

       Plaintiffs request attorneys’ fees and costs pursuant to 28 U.S.C. § 1447(c).

ECF No. 19 at 30–31. When a federal court remands a case, it “may require

payment of just costs and any actual expenses, including attorney fees, incurred as

a result of the removal.” 28 U.S.C. § 1447(c). “Absent unusual circumstances,

courts may award attorney’s fees under § 1447(c) only where the removing party

lacked an objectively reasonable basis for seeking removal. Conversely, when an

objectively reasonable basis exists, fees should be denied.” Martin v. Franklin

Cap. Corp., 546 U.S. 132, 141 (2005) (citations omitted).

       The Court declines to award attorneys’ fees and costs under § 1447(c)

because Defendants did not lack an objectively reasonable basis for seeking

removal. Although the Court has concluded that Defendants failed to establish

fraudulent joinder, they had some basis to argue that Plaintiffs cannot maintain

their claims against the non-diverse Defendants. The Court therefore denies an

award of fees and costs.

       //

       //

       //

       //

       //


                                         15
                                      CONCLUSION

       Based on the foregoing, the Court GRANTS Plaintiffs’ Motion for an Order

of Remand to the Circuit Court of the First Circuit, State of Hawai‘i, ECF No. 19,

and REMANDS this case to the Circuit Court of the First Circuit, State of Hawai‘i.

Plaintiffs’ request for attorneys’ fees and costs is DENIED.

       IT IS SO ORDERED.

       DATED:         Honolulu, Hawai‘i, July 2, 2021.




                               Jill A. Otake
                               United States District Judge




Civil No. 21-00162 JAO-RT, Crist v. Medtronic, Inc.; ORDER GRANTING PLAINTIFFS’ MOTION FOR AN
ORDER OF REMAND TO THE CIRCUIT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI‘I


                                              16
